DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Christenson on 2/11/2021.

The application has been amended as follows:

1. (Currently Amended) An applicator comprising:
a fluidic channel for a fluid that extends from an inlet to an outlet;
a trigger that, when actuated, allows the fluid to flow through the fluidic channel; and
an adjustable handle comprising:
a frame having a first side facing the trigger and a second side opposite the first
side;
a grip disposed on the second side of the frame; and
a first user-rotatable  coupling the grip to the frame and configured to, when rotated in a first direction, widen a first gap between the grip and the frame by applying a first force on the grip in a direction away from the frame, and, when rotated in a second direction, decrease the first gap between the grip and frame by applying a second force on the grip in a direction toward the frame, wherein the first user-rotatable  adjustment mechanism is configured to maintain the first gap between the grip and frame; and 
a second user-rotatable adjustment mechanism coupling the grip to the frame and configured to, when rotated in a first direction, widen a second gap between the grip and the frame, and, when rotated in a second direction, decrease the second gap between the grip and the frame.
(Canceled)

(Currently Amended) The applicator of claim 1, wherein at least one of the first user- rotatable  and the second user-rotatable  adjustment mechanism
comprises:
a threaded portion having a first set of threads configured to rotationally engage with a corresponding second set of threads on one of the grip or the frame to apply
a user engageable portion that is coupled to and wider than the threaded portion and configured to rotate the threaded portion relative to the second set of threads.

4. (Currently Amended) The applicator of claim 1, wherein applying the first force on the grip

1[[2]], wherein the first  user-rotatable  adjustment mechanism and the second user-rotatable  mechanism rotation user-rotatable  adjustment mechanism and the second user-rotatable   mechanism rotation  user-rotatable  adjustment mechanism and the second user-rotatable   mechanism 

(Currently Amended) The applicator of claim 1, wherein, when a grip force is applied on the grip towards the frame during user actuation of the trigger, 

(Currently Amended) The applicator of claim 1, wherein rotation at least one of the first user-rotatable and the second user-rotatable  adjustment mechanism increases a distance between a portion of the grip relative to the frame, such that an angle between the grip and frame changes.


(Currently Amended) The applicator of claim 7, wherein at least one of the first user-rotatable  and second user- rotatable  adjustment mechanism in a first direction which increases the distance between the frame and the grip, and wherein rotation of the at least one of the first user-rotatable  and second user-rotatable  adjustment mechanism in a second direction decreases the distance between the frame and the grip.

(Currently Amended) The applicator of claim 3, wherein the at least one of the first user- rotatable and second user-rotatable  adjustment mechanism comprises:
a protrusion configured to fit within, and rotate with respect to, a corresponding socket formed in the grip.

(Currently Amended) A method for adjusting a handle of a spray applicator, the method comprising:
positioning the handle of the spray applicator, the handle having a frame and a grip coupled to the frame; and
actuating a first user-rotatable first moving force to be applied on a first portion of the grip in a direction away from the frame of the handle, such that a first perimeter around the handle, proximate the first user-rotatable ; and
actuating a second user-rotatable  adjustment mechanism to cause a second moving force to be applied on a second portion of the grip in a direction away from the frame of the handle, such that a second perimeter around the handle, proximate the second user-rotatable  adjustment mechanism, increase from a third distance to a fourth distance.

11. (Previously Presented) The method of claim 10, wherein the grip is coupled to the frame,

on a first side, that is opposite a second side of the frame that faces a trigger of the spray applicator.

(Cancelled)

(Cancelled)

(Currently Amended) The method of claim 11, wherein actuating at least one of the first user-rotatable and the second user-rotatable adjustment mechanism changes an angle between the frame and the grip.

15. (Currently Amended) The method of claim 10, and further comprising:
locking at least one the first user-rotatable  and second user-rotatable adjustment mechanism, such that at least one of the second distance and fourth distance is physically maintained under an applied grip force.

(Previously Presented) The method of claim 11, wherein at least one of the first user- rotatable  and second user-rotatable  adjustment mechanism comprises a threaded portion that is received by, and engages with, threads on the frame.

(Previously Presented) An adjustable handle for a fluid applicator, the adjustable handle comprising:
a handle frame;
a handle component;
a first rotatable adjustment mechanism, movably coupling the handle component to the handle frame, wherein
the first rotatable adjustment mechanism, when rotated in a first direction, widens a first gap between the handle component and the handle frame by applying a first force on the handle component in a


second direction, decreases the gap between the handle component and the handle frame by applying a second force on the handle component in a direction toward the handle frame, and
the first rotatable adjustment mechanism is configured to maintain the first gap between the component and handle frame; and
a second rotatable adjustment mechanism coupling the handle component to the handle frame in a second location, wherein
the second rotatable adjustment mechanism, when rotated in a first direction, widens a second gap between the handle component and the handle frame, and, when rotated in a second direction, decreases the second gap between the handle component and the handle frame.
(Cancelled)

(Previously Presented) The adjustable handle of claim 17, wherein the first rotatable adjustment mechanism extends through the handle frame, coupling the grip to a finger rest, wherein the finger rest is located on an opposite side of the handle frame from the grip.

(Currently Amended) The adjustable handle of claim 17, wherein at least one of the first rotatable  adjustment mechanism and second rotatable  adjustment mechanism comprises:
a threaded screw that engages with, and is received by, internal threads within the handle frame; and a spherical protrusion configured to fit within, and rotate with respect to, a corresponding socket of the handle component.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The current claims put forth a grip for an applicator, which includes adjustment devices configured for movement of the upper and lower portions of the grip, in order to widen and narrow the distance between the grip and the frame. The configuration provides ergonomic benefit to a user. The best known prior art includes U.S. Patent No. 3,840,184 to Spivey, U.S. Patent No. 5,695,231 to Hoffman, U.S. Patent No. 6,264,637 to Hogan, U.S. Patent Publication No. 2004/0088827 to Tilliim, and U.S. Patent Publication No. 2014/0346257 to Reetz. While the prior art puts forth devices configured to adjust spacing between a grip and trigger, none of which puts forth the arrangement of structure contemplated by the instant claims. Therefore, the claims define over known prior art, and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752